NO. 07-04-0069-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                DECEMBER 7, 2005
                         ______________________________

                                 THOMAS H. YOUNG,

                                                             Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2003-404,581; HON. JIM B. DARNELL, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Thomas H. Young appeals his convictions for possessing with intent to deliver and

manufacturing a controlled substance (namely methamphetamine).           His three issues

concern the admission of evidence of an extraneous offense. We overrule the issues and

affirm the judgment for the following reason.

      The evidence in question involved discussion by an officer of an incident occurring

after the offense for which appellant was tried. Furthermore, appellant objected to the
testimony under Texas Rules of Evidence 401, 403 and 404. The objections were

overruled, and the testimony continued. After the parties completed their examination of

this particular officer, another was called by the State. This officer also testified about the

same incident but without objection from the appellant. Moreover, the appellant had not

requested or obtained a running objection when the incident was discussed by the first

officer. Given these circumstances, the objection was waived. Leday v. State, 983 S.W.2d
713, 718 (Tex. Crim. App. 1998).

       Accordingly, the judgment of the trial court is affirmed.



                                                  Brian Quinn
                                                  Chief Justice



Do not publish.




                                              2